 In the Matter of FRED W. MEARS HREL COMPANY, EMPLOYERandUNITED SHOE WORKERS OF AMERICA, CIO, PETITIONERCaseNo. 14-R-1428.-Decided September24, 1046Fordyce,White,Mayne, Williams,and Hartman,byMessrs. N. W.HartmanandJamesWear, Jr.,both of St.Louis,Mo., ' for theCompany.Messrs.Dave WilsonandHerbertLong,of St. Louis,Mo., for thePetitioner.Mr.Warren H. Leland,of counsel to the Board.DECISIONANDDIRECTIONUpon a petition duly filed, the National Labor Relations Boardon June 3, 1946, conducted a prehea,ring election among employeesof the Employer in the alleged appropriate unit to determine whetheror not they desired to be represented by the Petitioner for the purposesof collective bargaining.At the close of the election a Tally of Ballotswas furnished the parties.The Tally of Ballots shows the following:Approximate number of eligible voters----------------------123Void ballots------------------------------------------------0Votes cast for Petitioner------------------------------------52Votes cast against Petitioner--------------------------------45Validvotes counted----------------------------------------97Challenged ballots-----------------------------------------------------------7Valid votes counted plus valid ballots------------------------104Thereafter, hearing on the case was held at St. Louis, Missouri,before Charles K. Hackler, hearing officer.At the hearing the Em-ployer moved to dismiss the proceeding on the ground that prehearutgelections are improper and illegal.For reasons stated in theSquibbcase,' the motion is denied.'The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.'Matter ofE. R. Squibb S Sons,67 N. L. R B 5572The Employeralso requested dismissalof theproceeding on the ground thatthe Peti-tioner failed to prove the appropriateness of the comprehensive unit its seeks.Inasmuchas such units are virtually always found appropriate when desired by the sole union con-cerned,we find no merit'in this request.71 N. L. R.B., No. 6.18 FRED W. MEARS HEEL COMPANY19Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF TFIE EMPLOYERFred W. Mears Heel Company, a Massachusetts corporation withits principal office and place of business at Lawrence,Massachusetts,operates factories, warehouses, and branch offices in various States inthe United States.We are concerned herein only with the Employer'sSt.Louis,Missouri, plant, which is engaged in the manufacture ofwood heels.During the year 1945, the Employer purchased for thisplant raw materials, consisting chiefly of lumber, valued in excess of$100,000, of which approximately 75 percent was received from pointsoutside the State of Missouri.During the same period the Employermanufactured at this plant wood heels valued in excess of $100,000,of which approximately 25 percent was shipped to points outside theState of Missouri.The Employer admits and we find that it is engaged in commmercewithin the meaning of the National Labor Relations Act.11.TIIE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a comprehensive unit comprised of all em-ployees at the Employer's St. Louis plant, excluding office, clericaland supervisory employees.The Employer takes no affirmative posi-tion on the appropriate unit, but it disagrees with the Petitioner withrespect to the following employees, whom the Petitioner would ex-clude as supervisory :Givens:Evidence adduced at the hearing discloses that Givens isa night foreman in charge of the second shift, directing the work ofapproximately 35 individuals throughout the entire plant.Givens 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDis the only representative of management present during the hoursof this shift.All matters relating to production and discipline arehandled by him, and he renders a report to the plant superintendentthe following day.We are convinced that Givens is a supervisoryemployee within the meaning of our customary definition.We shallaccordingly exclude him from the unit.Kaufman:This employee is a working foreman in the finishing sec-tion of the Conventional Heels Department.He ensures that themachines are in proper condition to operate,and he transmits pro-duction orders which he receives from the plant superintendent toemployees in the finishing section.He works approximately threehours a clay at the machines and the remainder of his time is con-sumed inobserving and checking the finishing line.While Kaufmanis expected to report infractions-of rules to the superintendent, thereis absolutely no evidence to indicate that he may effectively recom-mend discharge of employees in the finishing section.Moreover, boththe plant superintendent and the department foreman are presentduring the time that Kaufman is at work.We are satisfied,therefore,that Kaufman is not a supervisory employee within the meaning ofour customarydefinition.3We shall,accordingly,include him inthe unit.llfilster:This employee is an automatic turner and sample makerwhose work is substantially the same as other turners.He occasionallysubstitutes for the foreman of the Conventional Heel and lVedgesDepartmentduring thelitter's absence.However,such substitutionsare infrequent.We do not believe that thesesporadicsubstitutionswarrant excluding him from the unit as a supervisory employee.Weshall, accordingly,include him.Schneider:This employee is a working foreman among approxi-mately 10 wedgeblockers.While there is evidence that,in December1945,he laid off an employee,it is clear from the record that his super-visory authority was withdrawn in Jann.ary 1946.We are convincedthat Schneider is not now a supervisory employee within the meaningof our customary definition.We shall,accordingly,include him inthe unit.Stross:This employee is an hourly paid maintenance man whomaintains production machines and other plant equipment.Althoughhe occasionally has a helper,there is no evidence that he possessessupervisory authority as such.We shall,accordingly.include himin the unit.D'Anth,ony:This employee is a working leader in the shippingdepartment.There is no evidence that he possesses supervisory au-3 SeeMatter of Marine Bastin Company,65 N L R B.970, see alsoMatter ofInterna-tional Harvester Company,68 N. L. R B 383. FRED W. MEARS HEEL COMPANY21thority within the meaning of our customary definition.We shall,accordingly, include him in the unit.We find that all employees of the Employer at its St. Louis, Mis-souri, pla.nt,4 excluding office and clerical employees, and all super-visory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action,,' constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. TIIE DETERMINATION OF REPRESENTATIVESThe prehearing election was held among the employees on June 3,1946, the pay-roll period ending April 13,1946, having governed votingeligibility.The election was conducted with the use of the customary type bal-lot utilized in cases where only one union is involved.The ballotcontained language inquiring whether or not the voter desired to berepresented by the Petitioner.Under the query there were the usualtwo squares, of which one was marked "YES", and the other "NO",with instructions to the voter to place an "X" in the square of hischoice.At the counting of ballots the Board agent counted as a validvote for the Petitioner a ballot showing no marking except a pencilmark made through the word "NO". The Employer .objects to thecounting of this ballot as a valid vote for the Petitioner. Inasmuchas the ballot, at the very least, does not clearly reflect the intentionof the voter, we sustain the Employer's objection and declare theballot to be void.The Petitioner challenged the ballots ofGivens, Kaufman, Milster,Schneider, Stross, and,D'Anthonyon the ground that they are super-visory employees. In accordance with our determinations in SectionIV,supra,we sustain the challenge to Givens' ballot, and overrulethe challenges to the ballots cast by Kaufman, Milster, Schneider,Stross, and D'Anthony.The remaining challenged ballot was cast by oneHarry Neal.Ilisballot was challenged by the Employer on the ground that he was notan eligible voter.The record reveals that Neal left his job on April 9,1946, apparently to enlist in the Navy.A witness for the Petitionertestified at the hearing that Neal was rejected by the Navy, was rein-stated by the Employer on April 29, 1946, and shortly thereafter againleft. his work, this time to join the Army.Neal, it seems, appeared at4 Including Kaufman, nlilster, Schneider, Stress, and D'Anthony.5 Among these are Givens;and also including Jenkins and Belsha, whom the partiesagree to exclude as supervisory. 22DECISIONSOF NATIONALLABOR RELATIONS BOARDthe polls and voted while a member of the Army. Despite the factthat the Employer did not list his name on the pay roll for the periodending April 13, 1946, it is clear that Neal was employed by theEmployer during this determinative period, which commenced onApril 7, 1946.Although Neal left his work on April 9, 1946, he wasreinstated before the election, and, as a member of the armed forces onthe day of the election, he was clearly an eligible votersAccordingly,we overrule the challenge to Neal's ballot.We shall direct that the ballots of Kaufman, Milster, Schneider,Stross, D'Anthony, and Neal be opened and counted.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Section 203.54, of National Labor Relations BoardRules and Regulations-Series 4, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Fred W. MearsCompany, St. Louis, Missouri, the Regional Director of the FourteenthRegion shall, pursuant to said Rules and Regulations, within ten (10)days from the date of this Direction, open and count the challengedballots of Kaufman, Milster, Schneider, Stross, D'Anthony, and Neal,and shall thereafter prepare and cause to be served uponothe parties aSupplemental Tally of Ballots, including therein the count of thesechallenged ballots.MR. JAMES J. REY*IOLDS, JR., dissenting in part, concurring in part :It appears that Kaufman acts as an overseer of approximately 25employees in the finishing section of the Conventional Heel Depart-ment.Although he performs manual labor about 3 hours each day,the balance of his time is devoted to observing and checking the work6The Notice of Election contained the following :"Eligibility Rules"Employees described under VOTING UNIT in this Notice of Election who did notwork during the designated pay-roll period because they were ill or on vacation ortemporarily laid off and employees in the Armed Forces of the United States who pre-sent themselves in person at the polls, shall be eligible to vote."Voting Unit_"Those eligible to vote are all employees of the Company at its St Louis, Missouri,plant, who were employed during the pay-roll period ending April 13, 1946, but ex-eluding office and clerical employees, foremen, and supervisors with authority to hire,promote, discharge, discipline, or otherwise effect changes in the status of employeesor effectively recommend such action." FRED W. MEARSHEEL COMPANY23of other employees in the section.Moreover, the record clearly showsthat it is his duty to report rule infractions to the plant superintendent.Under these circumstances, and particularly by reason of his moni-torial duties which are exercised over employees in the unit voting inthis election, I am of the opinion that a desired community of interestsis lacking and the challenge to Kaufman's ballot should be sustained.Since in all other respects I concur with my colleagues, I would nowcertify the Petitioner.